Citation Nr: 0207503	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  01-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral tinea pedis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
history of prostatitis, currently rated as zero percent 
disabling (noncompensable).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to March 
1956.  

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought.  


REMAND

Following the receipt of the case at the Board, the Board 
received notice that the veteran was requesting a 
videoconference hearing.  A May 2002 statement received at 
the Board in June 2002 on behalf of the veteran from his 
representative service organization indicates that he sought 
to have such a hearing scheduled as soon as possible, as he 
was experiencing financial hardship.  

The Board observes that this additional development should be 
accomplished prior to a review of the claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board sitting in Washington, D.C., 
with the veteran at the RO in accordance 
with applicable procedure.  The veteran 
and his representative should be provided 
with notice as to the time and place to 
report for said hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




